SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENTS OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS: Cash Account Trust Daily Assets Fund Institutional DWS Variable Series II: Government & Agency Securities Portfolio DWS Money Market Series DWS Money Market VIP Money Market Portfolio Investors Cash Trust Tax-Exempt Portfolio Treasury Portfolio Cash Management Fund NY Tax Free Money Fund Cash Reserve Fund, Inc. Tax Free Money Fund Investment Prime Series Tax-Exempt California Money Market Fund Cash Reserves Fund Institutional The following information is added to (or replaces for Daily Assets Fund Institutional) the disclosure under the sub-heading "Stable Net Asset Value (for all money market funds except DWS Variable NAV Money Fund) in the “PART II: APPENDIX II-G —INVESTMENT PRACTICES AND TECHNIQUES” section of each Fund’s Statement of Additional Information: In 2010, the SEC adopted amendments to then-existing money market fund regulations, imposing new liquidity, credit quality, and maturity requirements on all money market funds. In November 2012, the Financial Stability Oversight Committee (FSOC), a board of U.S. regulators established by the Dodd-Frank Act, proposed recommendations for money market fund reform.If the SEC were to adopt one or more of the FSOC proposed recommendations in the future, or if FSOC were to take other steps to establish similar regulations of money market funds in the future, such regulatory action may affect the fund’s operations and/or return potential. Please Retain This Supplement for Future Reference December 6, 2012 SAISTKR-80
